RICKS, District Judge.
This case is now before the court upon a motion to confirm the report of the referee, which sustains the action of the trustee in this case in setting off exemptions to the bankrupt. Upon the facts of this case, it seems very clear that this exemption now complained of was not in fact a second exemption in favor of the bankrupt out of the same property or the same course of judicial proceedings; but I am not prepared to say that, if the facts were as claimed by the adversary .party, and the bankrupt was getting two exemptions out of the same property, such exemptions would not stand. The very elaborate and able repbrt of the referee, it seems to me, sustains even that extreme proposition. The referee has marshaled the authorities on this question in a very complete manner, and his argument on the case is very conclusive, and I confirm it without hesitation or doubt as to its correctness.